DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 11,179,012. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1-10 are included in and/or can be gleaned from Claims 1-9 of U.S. Patent No. 11,179,012.
In the instant case, it would have been obvious to one of ordinary skill in the art that the  bath tissue hub adapted to be mounted on a bath tissue dispenser, the bath tissue hub comprising: a first end and a second end and a connector rod between the first end and the second end; the first end having a top and a bottom and having a first diameter adapted to be inserted into and support a core of a bath tissue roll, and the first end having a short longitudinal length; the second end having a top and a bottom wherein when the bath tissue hub is mounted on the dispenser, the second end top is vertically on the top of the bath tissue hub; wherein the second end has a height between the top and bottom and the second end is adapted to be inserted into the core of a bath tissue roll, and further wherein the top of the second end comprises a lip with a short longitudinal length adapted to support the core of the bath tissue roll; the connector rod is a thin rod with a longitudinal diameter less than the first diameter of the first end; wherein the connector rod is attached on one end to the first end of the bath tissue hub and on its opposite end below the top of the second end; wherein the connector rod is attached proximate the top of the first end of the hub; wherein the connector rod is attached proximate the bottom of the first end of the hub; wherein the diameter of the first end of the hub is greater than 1.8 inches; wherein the diameter of the first end of the hub is 1.82 inches; wherein the distance from the first end of the hub to the edge of the lip of the second end of the hub is greater than 4.5 inches; wherein the distance from the first end of the hub to the edge of the lip of the second end of the hub is 4.6 inches; wherein the lip portion at the top of the second end of the hub has a longitudinal length of 0.5 inches or less; wherein the tip portion at the top of the second end of the hub has a longitudinal length of 0.4 inches; wherein the longitudinal length of the first end is 0.5 inches or less as set forth in Claims 1-10 of the instant invention corresponds to the bath tissue hub adapted to be mounted on a bath tissue dispenser, the bath tissue hub comprising: a first end and a second end and a connector rod between the first end and the second end; the first end having a top and adapted to be inserted into and support a core of a bath tissue roll, and the first end having a short longitudinal length; the second end having a top and a bottom wherein when the bath tissue hub is mounted on the dispenser, the second end top is vertically on the top of the bath tissue hub; wherein the second end has a height between the top and bottom and the second end is adapted to be inserted into the core of a bath tissue roll, and further wherein the top of the second end comprises a lip with a short longitudinal length adapted to support the core of the bath tissue roll; the connector rod is a thin rod with a longitudinal diameter less than half of the first diameter of the first end; wherein the connector rod is attached on one end to the first end of the bath tissue hub and on its opposite end proximate the bottom of the second end; wherein the connector rod is attached proximate the top of the first end of the bath tissue hub; wherein the diameter of the first end of the bath tissue hub is greater than 1.8 inches; wherein the diameter of the first end of the bath tissue hub is 1.82 inches; wherein the distance from the first end of the bath tissue hub to the edge of the lip of the second end of the hub is greater than 4.5 inches; wherein the distance from the first end of the bath tissue hub to the edge of the lip of the second end of the hub is 4.6 inches; wherein the lip portion at the top of the second end of the bath tissue hub has a longitudinal length of 0.5 inches or less; wherein the lip portion at the top of the second end of the bath tissue hub has a longitudinal length of 0.4 inches; wherein the longitudinal length of the first end is 0.5 inches or less as set forth in Claims 1-9 of U.S. Patent No. 11,179,012.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654